April3, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS - Dreyfus Tax Exempt Cash Management - Dreyfus California AMT-Free Municipal Cash Management - Dreyfus New York AMT-Free Municipal Cash Management File No.: 811-3954; 2-89275 Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended January 31, 2009. Please direct any questions or comments to the attention of the undersigned at 212.922.6837. Very truly yours, /s/Talia Delgado Talia Delgado
